Citation Nr: 1214254	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO.  08-21 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to an initial disability rating higher than 10 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967.

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision by the Buffalo, New York Regional Office (RO) of the United States Department of Veterans Affairs (VA). In that decision, the RO denied service connection for tinnitus. The RO granted service connection for bilateral hearing loss, and assigned a 10 percent disability rating.

The issue of service connection for tinnitus is REMANDED to the RO via the VA Appeals Management Center (AMC), in Washington, DC, and is addressed in the REMAND portion of the decision below.


FINDING OF FACT

The Veteran's hearing impairment has not exceeded Level III in the right ear and Level V in the left ear.


CONCLUSION OF LAW

The Veteran's hearing impairment has not met the criteria for a disability rating higher than 10 percent. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2011).



	(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim for VA benefits. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2011). The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant. Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

The RO provided the Veteran with VCAA notice in letters issued in August 2007 and May 2008. In those letters, the RO advised the Veteran what information and evidence was needed to substantiate his claims, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA. The RO advised the Veteran of the information and evidence necessary to establish disability ratings and effective dates. The case was last adjudicated in June 2008.

With respect to the hearing loss rating issue, VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service treatment records, and the reports of VA examinations. The Veteran was notified and aware of the evidence needed to substantiate that claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence. The Veteran has actively participated in the claims process by providing evidence and argument. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so. Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication of that claim or to cause injury to the Veteran's interests. See Pelegrini, 18 Vet. App. at 121. Therefore, any such error is harmless, and does not prohibit consideration of that claim on the merits. See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Higher Disability Rating for Hearing Loss

The Veteran submitted in 2007 a claim for service connection for hearing loss. In the March 2008 rating decision, the RO granted service connection for bilateral hearing loss, and assigned a 10 percent disability rating. In a May 2008 notice of disagreement, the Veteran argued that the RO erred in rating his bilateral hearing loss as a single disability. He asserted that the hearing loss in each ear should be rated separately.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule). Ratings are based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Where there is a question as to which of two evaluations applies, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). Where the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings." See Fenderson v. West, 12 Vet. App. 119 (1999). 

The VA Rating Schedule provides for evaluating hearing loss by considering the hearing impairment in each affected ear, and assigning one rating for the bilateral hearing loss, not separate ratings for the hearing loss in each ear. 38 C.F.R. § 4.85. Specifically, hearing impairment is evaluated based on audiological testing, including a puretone audiometry test and the Maryland CNC controlled speech discrimination test. 38 C.F.R. § 4.85. The puretone threshold average is the average of the puretone thresholds, in decibels, at 1000, 2000, 3000 and 4000 Hertz, shown on a puretone audiometry test. 38 C.F.R. § 4.85. To find the appropriate disability rating based on test results, the puretone threshold average for each ear is considered in combination with the percentage of speech discrimination to establish a hearing impairment level, labeled from I to XI. See 38 C.F.R. § 4.85, Table VI. The hearing impairment levels of both ears are then considered together to establish a disability rating for the hearing loss. See 38 C.F.R. § 4.85, Table VII.

When certain exceptional patterns of hearing impairment are present, the Roman numeral hearing impairment level is determined from either Table VI or Table VIa, whichever results in the higher numeral. 38 C.F.R. § 4.86(a) (2011). On VA audiological examination in January 2008, the Veteran's hearing impairment was not in the exceptional patterns described in 38 C.F.R. § 4.86(a). Therefore Table VI(a) does not apply to the rating of his hearing impairment. Tables VI and VII are reproduced below.



TABLE VI
Numeric Designation of Hearing Impairment
Based on Puretone Threshold Average and Speech Discrimination

Percentage of 
Discrimination		Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV
84-90
II
II
II
III
III
III
IV
IV
IV
76-82
III
III
IV
IV
IV
V
V
V
V
68-74
IV
IV
V
V
VI
VI
VII
VII
VII
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI




Table VII
Percentage Evaluations for Hearing Impairment

LEVEL OF HEARING
IN BETTER EAR
XI 
100* 










X 
90 
80 









IX 
80 
70 
60 








VIII 
70 
60 
50 
50 







VII 
60 
60 
50 
40 
40 






VI 
50 
50 
40 
40 
30 
30 





V 
40 
40 
40 
30 
30 
20 
20 




IV 
30 
30 
30 
20 
20 
20 
10 
10 



III 
20 
20 
20 
20 
20 
10 
10 
10 
0 


II 
10 
10 
10 
10 
10 
10 
10 
0 
0 
0 

I 
10 
10 
0 
0 
0 
0 
0 
0 
0 
0 
0 
 
XI
X
IX
VIII
VII
VI
V
IV
III
II
I
					LEVEL OF HEARING IN POORER EAR

*  Entitled to special monthly compensation under 38 C.F.R. 3.350. [64 FR 25206, May 11, 1999] 

The Veteran had a VA audiological evaluation in January 2008. He reported that he experienced some difficulty hearing, with greatest difficulty when there is background noise, or with women's voices. He indicated that he was retired from work as an optician. On the 2008 evaluation, puretone thresholds, in decibels, were as follows:




HERTZ


1000
2000
3000
4000
RIGHT
15
50
60
70
LEFT
15
65
65
75

The puretone threshold average was 49 decibels in the right ear and 55 decibels in the left ear. Speech audiometry revealed speech recognition ability of 80 percent in the right ear and 72 percent in the left ear. The hearing impairment levels were Level III in the right ear and Level V in the left ear under Table VI. Those test results are consistent with a 10 percent rating under Table VII.

The Court has noted that in April 2007 VA revised its hearing examination worksheets to include the effect of a veteran's hearing loss disability on occupational functioning and daily activities. Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007). The clinician who examined the Veteran in 2008 noted the functional impact of the Veteran's hearing loss.

The 2008 hearing examination is the only reported post-service testing of the Veteran's hearing. The results of that testing are consistent with a 10 percent rating. There is no evidence of hearing impairment at any time that warrants a higher rating.

The Board has considered whether the Veteran's hearing impairment presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted. See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996). The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical."). Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide a higher rating for more severe disability than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate. See Thun v. Peake, 22 Vet. App. 111, 115 (2008). Consequently, referral for extraschedular consideration is not warranted. 


ORDER

Entitlement to a disability rating higher than 10 percent for bilateral hearing loss is denied.


REMAND

The Board is remanding the tinnitus service connection claim for the development of additional evidence. The Veteran reports that he has chronic tinnitus. He states that during service he was exposed to noise from artillery, gunfire, and helicopters. He has reported that during or soon after service he began to experience tinnitus, and that the tinnitus has continued through the present.

The Veteran had duties in service as a medic with an infantry unit. He served in Vietnam from March to August 1967. His service medical records show worse hearing at separation than at entrance, but those records do not address whether he experienced tinnitus. Many years after service, in a March 2002 VA social survey, the Veteran reported that he has experienced ringing in his ears and difficulty hearing since his service. It was noted that those conditions might be due to exposure to ordnance. In 2007, the Veteran filed a claim for service connection for several disorders including tinnitus.

The Veteran had a VA audiology examination in January 2008. The examiner reported having reviewed the Veteran's claims file, but stated that no active duty files were present. The Veteran reported having difficulty hearing and experiencing ringing and hissing in his ears. He stated that he had experienced the difficulty hearing and the tinnitus since the late 1960s. He indicated that he experienced the tinnitus bilaterally and constantly, with intermittent increases in volume. The examiner expressed the opinion that the Veteran's tinnitus is not at least as likely as not related to service. The examiner noted that the earliest documentation of the Veteran's complaint of tinnitus is from 2002, many years after the Veteran's service.

The examiner who performed the 2008 examination was not provided with the Veteran's service medical records, and thus did not have the complete background information regarding the case. The Board will remand the issue for the Veteran to have a new VA audiology examination, by a different examiner. The complete claims file, including the service medical records, must be provided to the new examiner for review.

The Veteran's reports of exposure to weapons fire and other noise during service in Vietnam are consistent with his service duties as a medic with an infantry unit. The Board concedes that the Veteran experienced acoustic trauma during service. In the new examination, the examiner should assume that the Veteran had acoustic trauma during service, and should provide an opinion as to the likelihood that the Veteran's current tinnitus began during service and continued through the present, or was otherwise caused by events during his service.

Accordingly, this case is REMANDED for the following action:

1. Schedule the Veteran for a new VA audiology examination to address the likely etiology of currently reported tinnitus. Arrange for the examination to be performed by a clinician other than the clinician who examined the Veteran in January 2008. Provide the examiner with the Veteran's claims file for review. The examiner should note that the Board concedes, and the examiner should assume, that the Veteran was exposed during his military service to acoustic trauma from artillery fire, gunfire, helicopters, and other noise. After examining the Veteran and reviewing the claims file, the examiner should express an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's current tinnitus began during service and continued thereafter, or is otherwise causally related to his events during service. The examiner should explain why he or she thinks that.

2. After completion of the above, review the expanded record and determine if the Veteran's claim for service connection for tinnitus can be granted. If that claim remains denied, issue a supplemental statement of the case and afford the Veteran an opportunity to respond. Thereafter, return the case to the Board for appellate review.

The Board intimates no opinion as to the ultimate outcome of the matter that the Board has remanded. The Veteran has the right to submit additional evidence and argument on that matter. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This remanded claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claim for additional development or other appropriate action must be handled in an expeditious manner.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


